Mb. Justice Williams,
dissenting.
The act of assembly on which this judgment is made to rest was intended to protect the insured against technical and unconscionable defenses made by the insurance companies by setting up conditions, exceptions and provisions to which the attention of the insured had never been called. Such defenses were without merit, and operated unjustly as a general rule. Its operation ought not to be extended beyond the mischief to be remedied, and its own legitimate purpose. The opinion of the majority seems to me to be an extension of the application of this statute beyond its letter and its spirit, to the exclusion of a meritorious defense against an obviously fraudulent claim, devised and executed by the insured. I cannot concur therefore in this judgment.
Mitchell, J., concurs in this dissent.